Title: From George Washington to Major General William Heath, 26 May 1779
From: Washington, George
To: Heath, William



Dr Sir,
Head Quarters Middle Brook 26th May 1779

I have duly received your favor of the 8th inst. with its inclosures—I have reason to hope that the extremity of distress to which the troops at the Eastward have been exposed for want of bread will be relieved and that the Commissary will have it in his power to prevent its happening again. The state of our money involves a variety of distracting difficulties which are rather to be lamented than remedied—If I am rightly informed a present supply has lately been sent on to the Quarter Master at Springfield, which I hope will enable him to forward the stores from that place—The army must suffer greatly if they meet with any extraordinary delay. I am satisfied of your exertions to do every thing circumstances will permit.
As the army will now shortly take the field and a general disposition must be made for the campaign I am to request you will forthwith repair to Head Quarters. I am with very great esteem Dr Sir Your Obet servant
Go: Washington
